DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II, Formula I and TNF-α siRNA in the reply filed on 12/6/21 is acknowledged; as well as election of the first compound in claim 59, molecular probe, and nucleic acid in the reply filed on 4/18/22 is acknowledged.  It is noted that the two structures of claim 1 have been rejoined.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/21 or 4/18/22.

Improper Markush Rejection
Claim 59 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to a multitude of different structures, wherein each structure requires a separate and distinct search and corresponding examination and each compound has a specific activity that is dependent upon the specific structure. One cannot be substituted for another with expectation of identical activity.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific compound is dependent upon the specific structure.  There is no expectation that any one of the structures as claimed can be substituted for any of the other with a different structure with the expectation of the same activity.
Claim 26 link(s) the inventions of claim 59.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 26.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26, 29-31, 46, 49, 50, and 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 8,795,691 B2), in view of Borzsonyi et al. (J Am Chem Soc, 2010, 132, 15136-15139), Cui et al. (US 2007/0281900 A1), and Freuhauf et al. (US 2015/0017138 A1).
Webster et al. teach implants and the modification of the surface of the implant using amino acid or polypeptide functionalized rosette nanotubes (abstract).  
Webster et al. teach that the implant surfaces can be tailored to enhance or promote the adhesion of selective cell types using nanometer scale architectures that can preferably be biomimetic, namely having structural similarity to structures found in nature (columns 7 and 8).  Webster et all. teach that such modules include Formula I of instant claim 26 (see column 8) or Formula II of instant claim 26 (see column 10).
	Webster et al. teach that: Compositions of the present disclosure may also include nucleic acid sequences. Suitable nucleic acid sequences include, without limitation, cDNA sequences encoding the at least one bioactive factor of a proteinaceous nature. These cDNAs may be included within respective vectors (e.g., AAV). In another embodiment, the nucleic acid sequences may be siRNAs or shRNAs or nucleic acid sequences encoding for such siRNAs or shRNAs. These siRNAs and shRNAs may be used in embodiments wherein it is desirable to inhibit expression of certain genes, such as, for example inflammatory protein genes such as TNF, IL-1, IL-6, and BMP inhibitor proteins such Noggin and Chordin, and intracellular BMP inhibitors SMADS. A person of ordinary skill in the art will appreciate that the nucleotide sequences for such genes are available in publicly-accessible databases, including, without limitation, Genbank. Further, the criteria for the siRNA selection have been also described in the art. Accordingly, a person of ordinary skill in the art will have sufficient knowledge and expertise in preparing such siRNAs or shRNAs.
	Webster et al. teaches methods of providing the implant for treatment of a condition and can be delivered via an injectable liquid.
Borzsonyi et al. teach: A new self-assembling tricyclic module (×K1) featuring the Watson-Crick H-bonding arrays of guanine and cytosine fused to an internal pyridine ring was synthesized. When dissolved in water at room temperature, this module rapidly self assembles into hexameric rosettes, which then stack to form J-type rosette nanotubes (RNTs) with increased inner/outer diameters and the largest molar ellipticity ever reported (4 × 106 deg·M-1 ·m-1 ). Using a combination of imaging and spectroscopic techniques we established the structure of ×K1-RNT and have shown that the extended π system of the self-assembling module resulted in a new family of J-type RNTs with enhanced intermodular electronic communication (abstract).
Borzsonyi et al. teach a compound identical to the first compound of instant claim 59 (Figure 1) and teach that it undergoes hierarchical self-assembly into hexameric rosettes which further organize into a linear stack called a rosette nanotube (page 15136). Borzsonyi et al. teach that the compounds have been used as sensors and therefore incorporation of a molecular probe would be an obvious selection.
It would have been obvious to utize the structures of Webster et al. or Borzsonyi et al. as a matter of design choice given that both were known to be structures of rosette nanotubes.  Since Webster et al. teach that the implant surfaces can be tailored to enhance or promote the adhesion of selective cell types using nanometer scale architectures and teach the inclusion of siRNA, it would have been obvious to utlize the rosette nanopiece to deliver siRNA to specific cell types.
With regards to the treatment of rheumatoid arthritis and TNF-α siRNA targeting macrophage cells, Cui et al. teach methods of delivering TNF-α siRNA to read rheumatoid arthritis [0097].  Cui et al. teach that the target cells can be macrophages [0103].
Freuhauf et al. teach TNF-α siRNA sequences (Table 3) wherein target fragment SEQ ID NO: 52 is 100% identical to instant SEQ ID NO: 229.  The sense strand is identical to SEQ ID NO: 52 and the antisense strand is the complement thereof.  Freuhauf et al. teach targeting macrophages for inflammatory diseases [0018].
Given that rosette nanopieces of the instantly recited structures were known in the art to enhance or promote the adhesion of selective cell types and to be combined with siRNAs, as taught by Webster et al., it would have been obvious to utilize this system to target macrophages with the TNF-α siRNA sequences of the prior art to treat rheumatoid arthritis with the motivation and expectation of the delivery benefits of rosette nanopieces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635